
	

114 HR 4353 IH: To extend the exemption of small banks and savings associations from classification as a financial entity for purposes of the swaps clearing requirements of the Commodity Exchange Act to their holding companies.
U.S. House of Representatives
2016-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4353
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2016
			Mr. Emmer of Minnesota introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To extend the exemption of small banks and savings associations from classification as a financial
			 entity for purposes of the swaps clearing requirements of the Commodity
			 Exchange Act to their holding companies.
	
	
 1.Small bank holding company clearing exemptionSection 2(h)(7)(C) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)) is amended by adding at the end the following:
			
 (iv)Holding companiesA determination made by the Commission under clause (ii) shall, with respect to small banks and savings associations, also apply to their respective bank holding company (as defined in section 2 of the Bank Holding Company Act of 1956), or savings and loan holding company (as defined in section 10 of the Home Owners’ Loan Act of 1933), if the total consolidated assets of the holding company are no greater than the asset threshold set by the Commission in determining small bank and savings association eligibility under clause (ii)..
		
